DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 13-19 and 21-23 have been examined.
Claims 10, 12 and 20 have been cancelled.
Claims 21-23 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

The 07/21/2021 amendments to the specification have rendered moot the objection to the specification.

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. Regarding the rejections under 35 U.S.C. 101, the Applicant argues
“In rejecting claim 1 under § 101, the Examiner stated that "the claim encompasses mentally estimating noise based on simply observing environment data, and mentally determining the 'noise-abatement value' and a flight plan." Office Action, p. 3. As amended, claim 1 clarifies that the output system includes "a communication interface configured to transmit the flight plan to the aerial vehicle for use in navigating the aerial vehicle." The human mind is not equipped to perform this limitation. Thus, amended claim 1 does not recite a mental process. 
For at least this reason, amended claim 1 is directed to eligible subject matter. And for largely the same reasons, amended claims 14 and 18 are directed to eligible subject matter”.
However, regarding the “output system” and the amended “communication interface”, this limitation encompasses simply a generic computer capable of transmitting data, which requires to improvement to any technology or technical field. The courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. Therefore, the arguments are not persuasive, and all claims remain rejected under 35 U.S.C. 101.

Regarding the rejections under 35 U.S.C. 112(a), the Applicant’s arguments are not persuasive. The citations of the Applicant’s specification provided in the arguments have already been considered and were determined in the previous Office Action to not contain disclosure that would show possession of the claimed invention.
The fact remains that the disclosure recites all claimed limitations at a high level of generality, in nearly abstract terms. For example, regarding the arguments
“The application also describes that "[a]coustic model system 118 can be implemented as a software system" that "incorporates dynamic information such as weather data, foliage data, masking-noise data, and population-density data to estimate how noticeable a sound transmitted from location X is when heard at location Y." Pars. 0042 and 0045. The application explains that: 
When estimating propagation from an aerial location X to a surface location Y, acoustic model system 118 can obtain terrain elevation data for points between aerial location X and surface location Y, and determine how acoustic noise emitted at aerial location X will intersect and/or interact with terrain as the acoustic noise propagates toward surface location Y”,
however, given the nearly countless possible types of terrain, weather, foliage and elevation combinations, no specific algorithm is disclosed that describes how any the claimed functions can be performed for any known type of environment and environmental conditions. The disclosure merely makes repeated conclusory statements of using data that could have nearly endless variations, such as foliage data, to perform calculations of a “perceived noise” and a “noise-abatement value”, without reciting specific algorithms to show that the Applicant had possession of an invention actually capable of doing so. It is noted for the record that the Office provided detailed explanations in the previous Office Action as to why the disclosure was not sufficient in showing possession of the claimed invention, to which the Applicant has not provided specific rebuttals.
Therefore, the arguments are not persuasive, and the claims remain rejected under 35 U.S.C. 112(a).

Regarding the rejections under 35 U.S.C. 103, the Applicant argues 
“Applicant has not found a teaching or suggestion in Cornett of a flight plan processing system configured to determine a noise-abatement value based on the perceived noise at the surface location and the operational value, with the operational value being inversely proportional to the noise-abatement value as in amended claim 1. Applicant has also not found that the secondary Beaurepaire reference teaches or suggests this feature”.
However, the amendments directed to the “the operational value being inversely proportional to the noise-abatement value” are directed to basic mathematics that do not bring a patentable distinction over the prior art. Referring to Claim 1, it has been determined by the Examiner that the limitation “wherein the operational value is inversely proportional to the noise-abatement value” is directed to an obvious design choice for determining the “noise-abatement value”, as a person having ordinary skill in the art would find it obvious to have some value representing noise on the ground to having some mathematical relationship to an “operational value” of an aerial vehicle generating noise, such as by relating a value representing aerial vehicle speed and therefore engine power to a value representing resulting noise experienced on the ground, as this would be simple obvious design choices to implement a concept using such numbers and relationship on a computer system using numbers.
Furthermore, an inverse proportion would also be an obvious choice of a mathematical relationship, as clearly if some value representing noise generated by an aerial vehicle, such as speed/engine power, changes in value, one would expect that a computer should then change in an opposite manner whatever value represents a noisiness or level of comfort for a listener on the ground, to clearly represent the relationship between an increase in aerial vehicle noise and the undesirable resulting change in noise levels on the ground, where either increasing or decreasing in a value 
Therefore, the arguments are not persuasive.

The Applicant also argues
“For at least these reasons, the rejections of claim 1 should be withdrawn. And for largely the same reasons, the rejections of independent claims 14 and 18 should also be withdrawn”,
Claim 18 has not been amended to include the limitations of “inversely proportional” argued by the Applicant with respect to Claim 1, therefore, these arguments are moot as they are not directed to the claims as written.
	All claims are rejected. The Examiner notes that the amendment to Claim 4 has necessitated new grounds of rejection under 35 U.S.C. 112(a). See the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
communication interface”, this limitation encompasses simply a generic computer capable of transmitting data. The courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites various systems, however, the systems are recited at a high-level of generality and amount to nothing more than a generic computer performing generic 
“Processor could be any type of processor, such as a microprocessor, digital signal processor, multicore processor, etc. Alternatively, flight plan processing system 102 could include a group of processors that are configured to execute the program instructions, or multiple groups of processors that are configured to execute respective program instructions”,
which clearly shows that the claimed invention may be performed by “any type of processor”, which encompasses any generic processor, which does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed systems amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claims 2-4, said claims are rejected as they fail to correct the deficiency of Claim 1. The claims are directed to describing and estimating data, where the 

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data and estimating a value, which does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing and estimating data, which does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data, which does not amount to significantly more than the judicial exception.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing data, which does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to estimating data, which does not amount to significantly more than the judicial exception.



As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to that an aerial vehicle is part of a system, which merely serves to generally linking the use of the judicial exception to a particular technological environment, and does not amount to significantly more than the judicial exception.

As per Claim 14, the claim recites steps of estimating noise, and determining a value and a flight plan, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “flight planning system” in the preamble and a “weather model system”, “acoustic model system”, “aerial vehicle model system”, “flight plan processing system”, and an “output system”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the various systems, the claim encompasses mentally estimating noise based on simply observing weather data, and mentally determining the “noise-abatement value” and a flight plan. The claim does not recite that any of the various systems are a specific type of device or structure, and the claim is directed to a generic computer performing generic computer functions of simply storing data, analyzing the stored data, and generating data based on the analysis. Also, regarding the “output system” and the amended communication interface”, this limitation encompasses simply a generic computer capable of transmitting data. The courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites various systems, however, the systems are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the claimed systems do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Furthermore, P[0026] of the Applicant’s specification recites
“Processor could be any type of processor, such as a microprocessor, digital signal processor, multicore processor, etc. Alternatively, flight plan processing system 102 could include a group of processors that are configured to execute the program instructions, or multiple groups of processors that are configured to execute respective program instructions”,
which clearly shows that the claimed invention may be performed by “any type of processor”, which encompasses any generic processor, which does not require any improvement to any technology or technical field.


As per Claims 15 and 16, said claims are rejected as they fail to correct the deficiency of Claim 14. The claims are directed to describing and estimating data, which does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 14. The claim is directed to storing and estimating data, which does not amount to significantly more than the judicial exception.

As per Claim 18, the claim recites steps of determining noise, and determining a value and a flight plan, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “flight planning system”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “flight planning system”, the claim encompasses mentally determining noise based on simply observing environment data, and mentally determining the “noise-abatement transmitting” step, this limitation encompasses simply a generic computer transmitting data. The courts have determined that transmission of data does not show an improvement in computer-functionality, see MPEP 2016.05(a), TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites various systems, however, the “flight planning system” is recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the claimed systems do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention. Furthermore, P[0026] of the Applicant’s specification recites
“Processor could be any type of processor, such as a microprocessor, digital signal processor, multicore processor, etc. Alternatively, flight plan processing system 102 could include a group of processors that are configured to execute the program instructions, or multiple groups of processors that are configured to execute respective program instructions”,
which clearly shows that the claimed invention may be performed by “any type of processor”, which encompasses any generic processor, which does not require any improvement to any technology or technical field.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “flight planning system” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 19, said claim is rejected as it fails to correct the deficiency of Claim 18. The claim is directed to determining a value and selecting a trajectory, both of which may be performed mentally and which do not amount to significantly more than the judicial exception.

As per Claim 21, said claim is rejected as it fails to correct the deficiency of Claim 18. The claim is directed to describing data, which does not amount to significantly more than the judicial exception.



As per Claim 23, said claim is rejected as it fails to correct the deficiency of Claim 18. The claim is directed to describing locations, which does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 13-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

As per Claim 1, the subject matter is the claimed “a geographical information system configured to store environmental features of an environment; an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location, wherein the acoustic model system is configured to estimate the perceived noise based on the environmental features of the environment; an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle; a flight plan processing system configured to: determine, using a noise-abatement function, a noise-abatement value of [[a]] the proposed trajectory and the operational value, and determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory”.
There is no disclosure of any specific algorithm that describes exactly how to calculate or give any specific value to the “perceived noise based on the environmental features of the environment” or to the “noise-abatement value”. There is also no disclosure of an algorithm describing exactly how an “operational value of the aerial vehicle” is used to “determine the noise-abatement value”.
P[0073] of the Applicant’s specification recites
the perceived noise can include estimating propagation of the acoustic noise from the aerial location to the surface location based on environmental features of the environment or weather data for the environment. For instance, block 602 can include estimating propagation of the acoustic noise based on terrain elevation data, albedo data, foliage data, wind data, temperature data, and/or snowfall data”,
however, the disclosure does not provide a specific algorithm that describes exactly how any specific “environmental features” are used to generate any specific value for a “perceived noise”. The disclosure instead recites the claimed subject matter at a high-level of generality without providing any specific details of how, for example, a value such as a decibel value may be calculated using “environmental features”, or of exactly how such a value would be increased or decreased depending on specific “environmental features”. The disclosure also does not provide a single example that shows a number value for the “perceived noise” or even an example of whether or not units such as decibels are used to calculate a “perceived noise”.
Furthermore, P[0050] of the Applicant’s specification recites
“In one example, the noise-abatement function can multiply the perceived noise by a population density of the surface location. Additionally or alternatively, the noise-abatement function can multiply the perceived noise by a first weight, multiply an operational value for the proposed trajectory by a second weight, and sum the two products to yield the noise-abatement value. The second weight can be negative, such that a higher operational value yields a lower noise-abatement value”,
however, because it is unknown exactly how any value is given to any “perceived noise” as explained above, it is then unknown what values are being noise-abatement value”. The disclosure recites a “lower noise-abatement value”, yet without knowing how any “perceived noise” values are calculated using “environmental features” (as explained above), it is then unknown exactly what “environmental features” would result in any specific “noise-abatement value” being higher or lower than another “noise-abatement value”. The disclosure instead provides vague descriptions at a high-level of generality in abstract terms, rather than providing clear algorithms that show exactly what values of “perceived noise” would result from specific “environmental features”, and how these values can then be used to calculate a specific “noise-abatement value”.
P[0080] of the Applicant’s specification recites
“At block 802, Figure 8 includes determining an operational value of the aerial vehicle for the proposed trajectory. The operational value can include a fuel burn or a flight time, for instance. Further, the determining of the noise-abatement value at block 604 of Figure 6 can then be further based on the operational value”,
however, this is simply a high-level description that a “noise-abatement value” can somehow be based on an “operational value”, without providing a specific algorithm of how an “operational value of the aerial vehicle” is used to determine a “noise-abatement value”.
As such, there is no indication in the specification that the inventors had possession of a system comprising a geographical information system configured to store environmental features of an environment; an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location, wherein the acoustic model system is configured to 

As per Claim 4, the subject matter is the claimed “The flight planning system of claim 1, wherein the environmental features of the environment comprise foliage data that varies by season, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the foliage data for a given season”.
The scope of the claim is not supported by the disclosure. The limitation “for a given season” implies that the claimed system receives or uses data regarding a season or “given season”, which is not supported by the disclosure. The disclosure does not recite any system using or receiving any data regarding a particular or “given” season.
As such, there is no indication in the specification that the inventors had possession the flight planning system of claim 1, wherein the environmental features of the environment comprise foliage data that varies by season, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the foliage data for a given season.

As per Claim 14, the subject matter is the claimed “an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location, wherein the acoustic model system is configured to estimate the perceived noise based on the weather data for the environment; an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle; a flight plan processing system configured to: determine, using a noise-abatement value function, a noise-abatement value of [[a]] the proposed trajectory and the operational value, and determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory”.
There is no disclosure of any specific algorithm that describes exactly how to calculate or give any specific value to the “perceived noise based on the weather data for the environment” or to the “noise-abatement value”. There is also no disclosure of an algorithm describing exactly how an “operational value of the aerial vehicle” is used to “determine the noise-abatement value”.
P[0073] of the Applicant’s specification recites
“the perceived noise can include estimating propagation of the acoustic noise from the aerial location to the surface location based on environmental features of the environment or weather data for the environment. For instance, block 602 can include estimating propagation of the acoustic noise based on terrain elevation data, albedo data, foliage data, wind data, temperature data, and/or snowfall data”,
environmental features of the environment” or “weather data for the environment” are used to generate any specific value for a “perceived noise”. The disclosure instead recites the claimed subject matter at a high-level of generality without providing any specific details of how, for example, a value such as a decibel value may be calculated using “weather data”, or of exactly how such a value would be increased or decreased depending on specific “weather data”. The disclosure also does not provide a single example that shows a number value for the “perceived noise” or even an example of whether or not units such as decibels are used to calculate a “perceived noise”.
Furthermore, P[0050] of the Applicant’s specification recites
“In one example, the noise-abatement function can multiply the perceived noise by a population density of the surface location. Additionally or alternatively, the noise-abatement function can multiply the perceived noise by a first weight, multiply an operational value for the proposed trajectory by a second weight, and sum the two products to yield the noise-abatement value. The second weight can be negative, such that a higher operational value yields a lower noise-abatement value”,
however, because it is unknown exactly how any value is given to any “perceived noise” as explained above, it is then unknown what values are being multiplied or summed in order to calculate the “noise-abatement value”. The disclosure recites a “lower noise-abatement value”, yet without knowing how any “perceived noise” values are calculated using “weather data” (as explained above), it is then unknown exactly what “environmental features” would result in any specific “noise-abatement value” being higher or lower than another “noise-abatement value”. The disclosure instead provides vague descriptions at a high-level of generality in abstract terms, rather than providing clear algorithms that show exactly what values of “perceived noise” would result from specific “weather data”, and how these values can then be used to calculate a specific “noise-abatement value”.
P[0080] of the Applicant’s specification recites
“At block 802, Figure 8 includes determining an operational value of the aerial vehicle for the proposed trajectory. The operational value can include a fuel burn or a flight time, for instance. Further, the determining of the noise-abatement value at block 604 of Figure 6 can then be further based on the operational value”,
however, this is simply a high-level description that a “noise-abatement value” can somehow be based on an “operational value”, without providing a specific algorithm of how an “operational value of the aerial vehicle” is used to determine a “noise-abatement value”.
As such, there is no indication in the specification that the inventors had possession of a system comprising an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location, wherein the acoustic model system is configured to estimate the perceived noise based on the weather data for the environment; an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle; a flight plan processing system configured to: determine, using a noise-abatement value function, a noise-abatement value of the proposed trajectory based at least on the perceived noise at the surface location and 

As per Claim 15, the subject matter is the claimed
“wherein the weather data comprises three-dimensional temperature data, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the three-dimensional temperature data”.
There is no disclosure of an algorithm describing exactly how “three-dimensional temperature data” is used to “estimate propagation of the acoustic noise from the aerial location to the surface location”, or of what data results from such an estimation.
P[0062] of the Applicant’s specification recites
“For instance, weather model system 114 of Figure 1 can provide three-dimensional temperature data (i.e., latitude, longitude, and altitude) to acoustic model system 118, and acoustic model system 118 can predict, based on the temperature gradients indicated within the 3D temperature data, sound paths from various aerial locations to various surface location at specific times. By using dynamic temperature data rather than static estimates of temperature gradients, accurate estimates of propagation of acoustic noise can be obtained, thereby allowing for strategically chosen flight plans that reduce community noise”,
however, there is no disclosure of how the “sound paths from various aerial locations” are calculated for specific values of “3D temperature data”, and the disclosure can predict, based on the temperature gradients indicated within the 3D temperature data” is simply a statement of what can be performed without reciting how the steps are performed. Furthermore, there is no disclosure of what value results from a determination of “sound paths”.
For example, for a real-world environment comprising a landscape and associated airspace with various temperature intensities at various areas surrounding a location that sound propagates towards, there is no disclosure of what shape the location would be or of how variance in temperature would directly affect sound propagation. Also, it is unknown if the disclosure is assuming sound is a two-dimensional straight line emitted from the aerial vehicle or is a wave emitted in a three-dimensional space, making it completely unknown what would data would result from estimating propagation towards a location when an area between the aerial vehicle and the location includes a surface and associated airspace of varying temperature intensities at multiple different points and at multiple different angles relative to the aerial vehicle.
As such, there is no indication in the specification that the inventors had possession of a system wherein the weather data comprises three-dimensional temperature data, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the three-dimensional temperature data.

As per Claim 16, the subject matter is the claimed
wherein the weather data comprises wind vectors, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the wind vectors”.
There is no disclosure of an algorithm describing exactly how “wind vectors” are used to “estimate propagation of the acoustic noise from the aerial location to the surface location”, or of what data results from such an estimation.
P[0065] of the Applicant’s specification recites
“With the systems and methods disclosed herein, acoustic model system 118 of Figure 1 can accurately estimate sound paths over which acoustic noise will propagate at different times of the day using knowledge of wind shear. For instance, geographical information system 112 of Figure 1 can estimate drag coefficients from terrain elevation data and foliage data. Geographical information system 112 can then provide the drag coefficients to weather model system 114. Weather model system 114, in turn, can use the drag coefficients, together with measured or forecast wind vectors, to estimate magnitude and direction of wind shear in various locations. Weather model system 114 can then provide the estimates regarding wind shear to acoustic model system 118, for use in estimating propagation of acoustic noise from various aerial locations. By using data regarding wind shear, accurate estimates of propagation of acoustic noise can be obtained, thereby allowing for strategically chosen flight plans that reduce community noise”,
however, there is no disclosure of how the wind vectors or “estimates regarding wind shear” are used to perform “estimating propagation of acoustic noise from various aerial locations” and what value results from such an estimation. The recitation of “By using data regarding wind shear” is simply a statement of what data is used without reciting a specific algorithm for “estimating propagation”.
For example, for a real-world environment comprising a landscape and associated airspace with various wind vectors at various areas surrounding a location that sound propagates towards, there is no disclosure of what shape the location would be or of how variance in wind vectors would directly affect sound propagation. Also, it is unknown if the disclosure is assuming sound is a two-dimensional straight line emitted from the aerial vehicle or is a wave emitted in a three-dimensional space, making it completely unknown what would data would result from estimating propagation towards a location when an area between the aerial vehicle and the location includes a surface and associated airspace of varying wind vectors comprising various wind speeds and directions at multiple different points and at multiple different angles relative to the aerial vehicle.
As such, there is no indication in the specification that the inventors had possession of a system wherein the weather data comprises wind vectors, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the wind vectors.

As per Claim 17, the subject matter is the claimed
“a geographical information system configured to store environmental features of an environment, wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the environmental features of the environment”.
environmental features of the environment” are used to “estimate propagation of the acoustic noise from the aerial location to the surface location”, or of what data results from such an estimation.
There is no disclosure of how any specific “environmental features” are used to “estimate propagation” and what value results from such an estimation. The specification is merely a collection of vague and high-level general statements such as “environmental features can impact sound propagation” as in P[0031], without any recitation of a specific algorithm that clearly shows how specific “environmental features” would result in a specific value for a “propagation”.
As such, there is no indication in the specification that the inventors had possession of a system comprising a geographical information system configured to store environmental features of an environment, wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the environmental features of the environment.

As per Claim 18, the subject matter is the claimed “determining, by a flight planning system, a perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location, wherein the aerial location corresponds to a waypoint along a proposed trajectory, and wherein determining the perceived noise comprises estimating propagation of the acoustic noise from the aerial location to the surface location based on environmental features of [[the]] an environment or weather data for the environment; determining, by the flight planning system, an operational value of the proposed trajectory; determining, by the flight planning system using a noise-abatement function, a noise-abatement value of the proposed trajectory and the operational value; determining, by the flight planning system, a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory”.
There is no disclosure of any specific algorithm that describes exactly how to calculate or give any specific value to the “perceived noise”, “noise-abatement value”. Also, there is no disclosure of an algorithm describing exactly how “environmental features of an environment or weather data for the environment” is used to perform “estimating propagation of the acoustic noise from the aerial location to the surface location” or of what data results from such an estimation. There is also no disclosure of an algorithm describing exactly how an “operational value of the proposed trajectory” is used to determine a “noise-abatement value”.
P[0073] of the Applicant’s specification recites
“the perceived noise can include estimating propagation of the acoustic noise from the aerial location to the surface location based on environmental features of the environment or weather data for the environment. For instance, block 602 can include estimating propagation of the acoustic noise based on terrain elevation data, albedo data, foliage data, wind data, temperature data, and/or snowfall data”,
however, the disclosure does not provide a specific algorithm that describes exactly how any specific “environmental features of an environment or weather data for the environment” are used to generate any specific value for a “perceived noise”. environmental features of an environment or weather data for the environment”, or of exactly how such a value would be increased or decreased depending on specific “environmental features of an environment or weather data for the environment”. The disclosure also does not provide a single example that shows a number value for the “perceived noise” or even an example of whether or not units such as decibels are used to calculate a “perceived noise”.
Furthermore, P[0050] of the Applicant’s specification recites
“In one example, the noise-abatement function can multiply the perceived noise by a population density of the surface location. Additionally or alternatively, the noise-abatement function can multiply the perceived noise by a first weight, multiply an operational value for the proposed trajectory by a second weight, and sum the two products to yield the noise-abatement value. The second weight can be negative, such that a higher operational value yields a lower noise-abatement value”,
however, because it is unknown exactly how any value is given to any “perceived noise” as explained above, it is then unknown what values are being multiplied or summed in order to calculate the “noise-abatement value”. The disclosure recites a “lower noise-abatement value”, yet without knowing how any “perceived noise” values are calculated using “environmental features of an environment or weather data for the environment” (as explained above), it is then unknown exactly what “environmental features of an environment or weather data for the environment” would result in any specific “noise-abatement value” being higher or noise-abatement value”. The disclosure instead provides vague descriptions at a high-level of generality in abstract terms, rather than providing clear algorithms that show exactly what values of “perceived noise” would result from specific “environmental features of an environment or weather data for the environment”, and how these values can then be used to calculate a specific “noise-abatement value”.
Furthermore, there is no disclosure of how any specific “environmental features of an environment or weather data for the environment” are used to “estimate propagation” and what value results from such an estimation. The specification is merely a collection of vague and high-level general statements such as “environmental features can impact sound propagation” as in P[0031], without any recitation of a specific algorithm that clearly shows how specific “environmental features of an environment or weather data for the environment” would result in a specific value for a “propagation”.
[0080] of the Applicant’s specification recites
“At block 802, Figure 8 includes determining an operational value of the aerial vehicle for the proposed trajectory. The operational value can include a fuel burn or a flight time, for instance. Further, the determining of the noise-abatement value at block 604 of Figure 6 can then be further based on the operational value”,
however, this is simply a high-level description that a “noise-abatement value” can somehow be based on an “operational value”, without providing a specific algorithm of how an “operational value of the proposed trajectory” is used to determine a “noise-abatement value”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-9, 11, 13, 14, 16, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cornett et al. (8,036,821) in view of Beaurepaire et al. (2021/0012669).

Regarding Claim 1, Cornett et al. teaches the claimed flight planning system for noise abatement, the flight planning system comprising:
a geographical information system configured to store environmental features of an environment (“Terrain module 1330 comprises data 1335 representing a three-dimensional topographical model of the geographic area(s) stored in map module 1320”, see col.2, particularly lines 61-67 and col.3, particularly lines 1-15);
an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location (“Each geological formation and body of water may be assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound (or noise) emitted from a vehicle. Likewise, value may be added to or subtracted from a geological formation based the ability of the physical characteristics to amplify, dampen, block, and/or propagate sound from a vehicle. For example, a hill may have a lower value than a canyon because the hill is more likely to dampen and/or block noise emitted from a vehicle, whereas a canyon is more likely to amplify and/or propagate noise emitted from the vehicle. Similarly, a wooded hill may have a lower value compared to a rocky hill because trees are more likely to dampen and/or block noise emitted from a vehicle, whereas rock formations are more likely to amplify and/or , wherein the acoustic model system is configured to estimate the perceived noise based on the environmental features of the environment (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67);
…
a flight plan processing system configured to: determine, using a noise-abatement function, a noise-abatement value of [[a]] the proposed trajectory …, and determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory (“…route planner module 1410 is configured to select the route including the smallest estimated acoustic signature for the selected vehicle as the optimal or preferred route, and present such route to the user (via display 120). In another embodiment, route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along with the respective values for each route to the user (via display 120)” (emphasis added), see col.4, particularly lines 1-9); and
an output system comprising a communication interface…for use in navigating the aerial vehicle (“…route planner module 1410 is configured to select 
Cornett et al. does not expressly recite the claimed
an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle
and the bolded portions of the claim
determine, using a noise-abatement function, a noise-abatement value of the proposed trajectory based at least on the perceived noise at the surface location and the operational value
and
wherein the operational value is inversely proportional to the noise-abatement value.
However, the Examiner notes that Cornett et al. does teach what may be considered an “operational value” such as the noise generated by a vehicle when it is in operation (“…the data stored in platform module 1310 is a profile of the noise generated by or the noise emissions of the vehicle(s) during operation” (emphasis added), see col.2, particularly lines 37-50 and “…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions” (emphasis added), see col.3, particularly lines 44-67).
Beaurepaire et al. (2021/0012669) teaches determining the noise volume received on the ground from an aerial vehicle based on flight data such as flight speed, which is equivalent to data of an “operational value”, where this data is determined for specific geographic areas where the aerial vehicle is in flight and for geographic areas under a route of the aerial vehicle (Beaurepaire et al.; “In one embodiment, the real-time data module 303 uses external sensor data to determines the vehicle noise characteristic of the aerial vehicle, such as a noise volume received on the ground. In another embodiment, the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with weather conditions (e.g., a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), characteristics of the aerial vehicle, flight data (e.g., a flight speed, climb and descent rates, an engine power, a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), etc.”, see P[0043] and “…the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”, see P[0046]).
Additionally, regarding the limitation “wherein the operational value is inversely proportional to the noise-abatement value”, it is determined by the Examiner that this limitation is directed to an obvious design choice for determining the “noise-abatement value”, as a person having ordinary skill in the art would find it obvious to have some value representing noise on the ground to having some mathematical relationship to an “operational value” of an aerial vehicle generating noise, 
Furthermore, an inverse proportion would also be an obvious choice of a mathematical relationship, as clearly if some value representing noise generated by an aerial vehicle, such as speed/engine power, changes in value, one would expect that a computer should then change in an opposite manner whatever value represents a noisiness or level of comfort for a listener on the ground, to clearly represent the relationship between an increase in aerial vehicle noise and the undesirable resulting change in noise levels on the ground, where either increasing or decreasing in a value representing ground noise levels are interchangeable operations, so long as the relationship is clear to a designer of the system utilizing the computer.
Cornett et al. also does not expressly recite the bolded portions of the claimed
an output system comprising a communication interface configured to transmit the flight plan to the aerial vehicle for use in navigating the aerial vehicle.
However, Beaurepaire et al. (2021/0012669) teaches generating a route and transmitting it to an aerial vehicle (Beaurepaire et al.; “After generating the route, the routing module 305 can provide the route to the aerial vehicle. For example, the generated route or multiple candidate routes can be transmitted to the aerial vehicle or a device of the aerial vehicle operator (e.g., UE 123 via an application 125 for controlling the aerial vehicle 101) for selection or execution by the aerial vehicle”, see P[0061]).


Regarding Claim 2, Cornett et al. teaches the claimed flight planning system of claim 1, wherein the environmental features of the environment comprise terrain elevation data, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the terrain elevation data (“Terrain module 1330 comprises data 1335 representing a three-dimensional topographical model of the geographic area(s) stored in map module 1320. Data 1335 represents, for example, geological formations (e.g., mountains, hills, canyons, valleys, plateaus, plains, etc.)…Likewise, value may be added to or subtracted from a geological formation based the ability of the physical characteristics to amplify, dampen, block, and/or propagate sound from a vehicle. For a hill may have a lower value than a canyon because the hill is more likely to dampen and/or block noise emitted from a vehicle, whereas a canyon is more likely to amplify and/or propagate noise emitted from the vehicle”, see col.2, particularly lines 61-67 and col.3, particularly lines 1-15, and “…estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67), where the three-dimensional topographical model data used by Cornett et al. to indicate a hill and/or valley is clearly data equivalent to the claimed “terrain elevation data”.

Regarding Claim 4, Cornett et al. teaches the claimed flight planning system of claim 1, wherein the environmental features of the environment comprise foliage data that varies by season, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the foliage data for a given season (“Terrain module 1330 comprises data 1335 representing a three-dimensional topographical model of the geographic area(s) stored in map module 1320. Data 1335 represents, for example, geological formations (e.g., mountains, hills, canyons, valleys, plateaus, plains, etc.) and bodies of water, as well the physical characteristics of the geological formations (e.g., wooded, rocky, desert, coastal, grassland, jungle, swamp, etc.)…Similarly, a wooded hill may have a lower value compared to a rocky hill because trees are more likely to dampen and/or block noise emitted from a vehicle, whereas rock formations are more likely to amplify and/or propagate noise emitted from the vehicle” (emphasis 
The Examiner notes that the claim does not positively recite the use of data regarding a season, also, the disclosure does not recite any system using or receiving data regarding a season, but merely mentions that “foliage data may vary by season” (see P[0032] of the Applicant’s specification), which is simply a statement of the known reality that seasons affect foliage and would then affect data of foliage. Therefore, the limitations “that varies by season” and “for a given season” are interpreted as intended use limitations that do not further limit the claim. 

Regarding Claim 5, Cornett et al. does not expressly recite the claimed flight planning system of claim 1, wherein the environmental features of the environment comprise population-density data that is indicative of a population density at the surface location, and wherein the flight plan processing system is configured to determine the noise-abatement value of the proposed trajectory for the aerial vehicle based on the population density at the surface location.
However, Beaurepaire et al. (2021/0012669) teaches determining a relative noise impact of an aerial vehicle over a geographic area using a “ratio of the noise impact on the ground generated by the aerial vehicle over the existing (or averaged) noise on the ground for a given area” (Beaurepaire et al.; see P[0046]), and where a indicative of a population density” at a “surface location”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beaurepaire et al., and wherein the environmental features of the environment comprise population-density data that is indicative of a population density at the surface location, and wherein the flight plan processing system is configured to determine the noise-abatement value of the proposed trajectory for the aerial vehicle based on the population density at the surface location, as rendered obvious by Beaurepaire et al., in order to provide for “routing an aerial vehicle based on a relative noise impact” (Beaurepaire et al.; see P[0002]).

Regarding Claim 6, Cornett et al. teaches the claimed flight planning system of claim 1, further comprising a weather model system configured to obtain weather data for the environment and provide the weather data to the acoustic model system, wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the weather data (“Atmospheric conditions module 1340 comprises data 1345 representing a model of the current weather conditions of the geographic area(s) stored in map module 1320. The data may represent the wind velocity and direction, air temperature, air density, air pressure, turbulence, humidity, precipitation, water temperature, water current velocity and direction, depth of water, and/or any other condition that may amplify, dampen, block, and/or propagate sound emitted from a vehicle. Similar to terrain module 1330, each atmospheric condition is assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound emitted from a vehicle”, see col.3, particularly lines 16-36, and “…estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67).

Regarding Claim 7, Cornett et al. teaches the claimed flight planning system of claim 6, wherein the weather data comprises wind data, temperature data, or snowfall data (“Atmospheric conditions module 1340 comprises data 1345 representing a model of the current weather conditions of the geographic area(s) stored in map module 1320. The data may represent the wind velocity and direction, air temperature, air density, air pressure, turbulence, humidity, precipitation, water temperature, water current velocity and direction, depth of water, and/or any other condition that may amplify, dampen, block, and/or propagate sound emitted from a vehicle. Similar to terrain module 1330, each atmospheric condition is assigned a value 

Regarding Claim 8, Cornett et al. does not expressly recite the claimed flight planning system of claim 1, wherein the environmental features of the environment comprise masking-noise data that is indicative of a masking-noise level at the surface location, and wherein the acoustic model system is configured to estimate the perceived noise at the surface location based on the masking-noise level.
However, Beaurepaire et al. (2021/0012669) teaches determining a relative noise impact of an aerial vehicle over a geographic area relative to an existing noise level at the geographic area (Beaurepaire et al.; see P[0029], P[0059] and FIG. 4), where an existing noise level is equivalent to a “masking-noise level”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beaurepaire et al., and wherein the environmental features of the environment comprise masking-noise data that is indicative of a masking-noise level at the surface location, and wherein the acoustic model system is configured to estimate the perceived noise at the surface location based on the masking-noise level, as rendered obvious by Beaurepaire et al., in order to provide for “routing an aerial vehicle based on a relative noise impact” (Beaurepaire et al., see P[0002]).

flight planning system of claim 1, further comprising an aerial vehicle model system configured to estimate an acoustic intensity of the aerial vehicle and provide the acoustic intensity to the acoustic model system, wherein the acoustic model system is configured to estimate the perceived noise at the surface location based on the acoustic intensity (“Platform module 1310 comprises data 1315 representing the acoustic signature of one or more vehicles. That is, the data stored in platform module 1310 is a profile of the noise generated by or the noise emissions of the vehicle(s) during operation”, see col.2, particularly lines 37-50).

Regarding Claim 11, Cornett et al. teaches the claimed flight planning system of claim 1, wherein the flight plan processing system is further configured to: determine an additional noise-abatement value of an additional proposed trajectory using the noise-abatement value function, and to select the proposed trajectory rather than the additional proposed trajectory for inclusion in the flight plan based on the noise- abatement value being greater than the additional noise-abatement value (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67 and “…route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected 

Regarding Claim 13, Cornett et al. teaches the claimed flight planning system of claim 1, wherein the flight planning system further comprises the aerial vehicle (“FIG. 2 is a block diagram of another exemplary embodiment of a system 200 for diminishing the effects of an acoustic signature of a vehicle (e.g., aircraft, motor vehicles, ships, submarines, trains, and the like platforms including one or more noise-generating components) in real-time while the vehicle is en route to the destination”, see col.4, particularly lines 10-20 and FIGS. 1-2, and “Each wind sensor 240 may be any hardware and/or device capable of detecting the wind velocity and direction at one or more altitudes while the vehicle is en route to the destination. In one embodiment, wind sensor 240 comprises a Light Detection and Ranging (LIDAR) system for measuring the wind velocity and direction. In another embodiment, wind sensor 240 comprises a Laser Detection and Ranging (LADAR) system for measuring the wind velocity and direction”, see col.5, particularly lines 1-13).

Regarding Claim 14, Cornett et al. teaches the claimed flight planning system for noise abatement, the flight planning system comprising:
a weather model system configured to obtain weather data for an environment (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the ;
an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location (“Each geological formation and body of water may be assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound (or noise) emitted from a vehicle. Likewise, value may be added to or subtracted from a geological formation based the ability of the physical characteristics to amplify, dampen, block, and/or propagate sound from a vehicle. For example, a hill may have a lower value than a canyon because the hill is more likely to dampen and/or block noise emitted from a vehicle, whereas a canyon is more likely to amplify and/or propagate noise emitted from the vehicle. Similarly, a wooded hill may have a lower value compared to a rocky hill because trees are more likely to dampen and/or block noise emitted from a vehicle, whereas rock formations are more likely to amplify and/or propagate noise emitted from the vehicle”, see col.2, particularly lines 61-67 and col.3, particularly lines 1-15), wherein the acoustic model system is configured to estimate the perceived noise based on the weather data for the environment (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, ;
…
a flight plan processing system configured to: determine, using a noise-abatement value function, a noise-abatement value of [[a]] the proposed trajectory …, and determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory (“…route planner module 1410 is configured to select the route including the smallest estimated acoustic signature for the selected vehicle as the optimal or preferred route, and present such route to the user (via display 120). In another embodiment, route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along with the respective values for each route to the user (via display 120)” (emphasis added), see col.4, particularly lines 1-9); and
an output system comprising a communication interface…for use in navigating the aerial vehicle (“…route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along with the respective values for each route to the user (via display 120)” (emphasis added), see col.4, particularly lines 1-9).
Cornett et al. does not expressly recite the claimed
an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle;

determine, using a noise-abatement value function, a noise-abatement value of the proposed trajectory based at least on the perceived noise at the surface location and the operational value
and
wherein the operational value is inversely proportional to the noise-abatement value.
However, the Examiner notes that Cornett et al. does teach what may be considered an “operational value” such as the noise generated by a vehicle when it is in operation (“…the data stored in platform module 1310 is a profile of the noise generated by or the noise emissions of the vehicle(s) during operation” (emphasis added), see col.2, particularly lines 37-50 and “…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions” (emphasis added), see col.3, particularly lines 44-67).
Furthermore, Beaurepaire et al. (2021/0012669) teaches determining the noise volume received on the ground from an aerial vehicle based on flight data such as flight speed, which is equivalent to data of an “operational value”, where this data is determined for specific geographic areas where the aerial vehicle is in flight and for geographic areas under a route of the aerial vehicle (Beaurepaire et al.; “In one embodiment, the real-time data module 303 uses external sensor data to determines 
Additionally, regarding the limitation “wherein the operational value is inversely proportional to the noise-abatement value”, it is determined by the Examiner that this limitation is directed to an obvious design choice for determining the “noise-abatement value”, as a person having ordinary skill in the art would find it obvious to have some value representing noise on the ground to having some mathematical relationship to an “operational value” of an aerial vehicle generating noise, such as by relating a value representing aerial vehicle speed and therefore engine power to a value representing resulting noise experienced on the ground, as this would be simple obvious design choices to implement a concept using such numbers and relationship on a computer system using numbers.
Furthermore, an inverse proportion would also be an obvious choice of a mathematical relationship, as clearly if some value representing noise generated by an 
Cornett et al. also does not expressly recite the bolded portions of the claimed
an output system comprising a communication interface configured to transmit the flight plan to the aerial vehicle for use in navigating the aerial vehicle.
However, Beaurepaire et al. (2021/0012669) teaches generating a route and transmitting it to an aerial vehicle (Beaurepaire et al.; “After generating the route, the routing module 305 can provide the route to the aerial vehicle. For example, the generated route or multiple candidate routes can be transmitted to the aerial vehicle or a device of the aerial vehicle operator (e.g., UE 123 via an application 125 for controlling the aerial vehicle 101) for selection or execution by the aerial vehicle”, see P[0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beaurepaire et al., and for the system to be comprised of an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle, determine, using a noise-abatement value function, a noise-abatement value of the proposed 

Regarding Claim 16, Cornett et al. teaches the claimed flight planning system of claim 14, wherein the weather data comprises wind vectors, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the wind vectors (“Atmospheric conditions module 1340 comprises data 1345 representing a model of the current weather conditions of the geographic area(s) stored in map module 1320. The data may represent the wind velocity and direction, air temperature, air density, air pressure, turbulence, humidity, precipitation, water temperature, water current velocity and direction, depth of water, and/or any other condition that may amplify, dampen, block, and/or propagate sound emitted from a vehicle. Similar to terrain module 1330, each atmospheric condition is assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound emitted from a vehicle”, see col.3, particularly lines 16-36, and “…estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain 

Regarding Claim 17, Cornett et al. teaches the claimed flight planning system of claim 14, further comprising a geographical information system configured to store environmental features of an environment, wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the environmental features of the environment (“Each geological formation and body of water may be assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound (or noise) emitted from a vehicle. Likewise, value may be added to or subtracted from a geological formation based the ability of the physical characteristics to amplify, dampen, block, and/or propagate sound from a vehicle. For example, a hill may have a lower value than a canyon because the hill is more likely to dampen and/or block noise emitted from a vehicle, whereas a canyon is more likely to amplify and/or propagate noise emitted from the vehicle. Similarly, a wooded hill may have a lower value compared to a rocky hill because trees are more likely to dampen and/or block noise emitted from a vehicle, whereas rock formations are more likely to amplify and/or propagate noise emitted from the vehicle”, see col.2, particularly lines 61-67 and col.3, particularly lines 1-15 and the citations of the rejection of parent Claim 14).

flight planning system of claim 1, wherein the operational value comprises a flight time.
However, Beaurepaire et al. (2021/0012669) teaches determining a noise impact of an aerial vehicle for specific time points (Beaurepaire et al.; see P[0031]-P[0032]), therefore, it would have been obvious to a person having ordinary skill in the art to utilize any time related to an aerial vehicle flight in view of Beaurepaire et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beaurepaire et al., and wherein the operational value comprises a flight time, as rendered obvious by Beaurepaire et al., in order to provide for “routing an aerial vehicle based on a relative noise impact” (Beaurepaire et al.; see P[0002]).

Regarding Claim 22, Cornett et al. does not teach the claimed flight planning system of claim 1, wherein the noise-abatement function combines:
a product of the perceived noise at the surface location and first weight; and
a product of the noise-abatement value and a second weight.
However, the claim is directed to an obvious design choice of the use of particular mathematical functions to achieve the limitations. When designing a function that makes use of a “perceived noise” and a “noise-abatement value”, a person having ordinary skill in the art would find it obvious to “combine” data of the “perceived noise” and a “noise-abatement value”, particularly when they are both related. For noise-abatement value” such as an acoustic signature generated by an aircraft when the aircraft is operating as detailed by Cornett et al., this value is determined based on a “perceived noise” such as a noise that is calculated based in geological formations as in Cornett et al., and Cornett et al. teaches that each “geological formation and body of water may be assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound (or noise) emitted from a vehicle” (see col.2, particularly lines 61-67 and col.3, particularly lines 1-15 as cited in the parent claim rejection),
therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a weight to a “perceived noise” and to a “noise-abatement value” that results from the “perceived noise”, or multiply each by a weight as claimed, as both the “perceived noise” and “noise-abatement value” are subject to change based on various factors, such as varying geological formations, and the weighing according to factors that affect both or that affect one and as a result would affect the other would be obvious in order to change each of the “perceived noise” and “noise-abatement value” according to varying environmental conditions.

Regarding Claim 23, Cornett et al. teaches the claimed flight planning system of claim 1, wherein:
the aerial location is a midpoint between and origin and a destination (“…select another route to the destination while the vehicle is en route to the destination if the other route provides a better opportunity to approach the destination in an .
Cornett et al. does not expressly recite the claimed
and the surface location is directly below the aerial location.
However, Cornett et al. is concerned with routes for a vehicle over geological formations (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 60-67), where clearly the geological formations considered by Cornett et al. would be located underneath all “aerial locations” of a route of the vehicle.
Additionally, Beaurepaire et al. (2021/0012669) teaches computing a relative noise impact of an aircraft based on “noise map data for portions of the geographic area under the route of the aerial vehicle” (Beaurepaire et al.; see P[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beaurepaire et al., and for the surface location to be directly below the aerial location, as rendered obvious by Beaurepaire et al., in order to provide for “routing an aerial vehicle based on a relative noise impact” (Beaurepaire et al.; see P[0002]).



Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cornett et al. (8,036,821) in view of Beckman et al. (2018/0286372) further in view of Beaurepaire et al. (2021/0012669).

Regarding Claim 18, Cornett et al. teaches the claimed flight planning method for noise abatement, the method comprising:
determining, by a flight planning system, a perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location…(“Each geological formation and body of water may be assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound (or noise) emitted from a vehicle. Likewise, value may be added to or subtracted from a geological formation based the ability of the physical characteristics to amplify, dampen, block, and/or propagate sound from a vehicle. For example, a hill may have a lower value than a canyon because the hill is more likely to dampen and/or block noise emitted from a vehicle, whereas a canyon is more likely to amplify and/or propagate noise emitted from the vehicle. Similarly, a wooded hill may have a lower value compared to a rocky hill because trees are more likely to dampen and/or block noise emitted from a vehicle, whereas rock formations are more likely to amplify and/or propagate noise emitted from the vehicle”, see col.2, particularly lines 61-67 and col.3, particularly lines 1-15), and wherein determining the perceived noise comprises estimating propagation of the acoustic noise from the aerial location to the surface location based on environmental features of [[the]] an environment or weather data for the environment (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67);
…
determining, by the flight planning system using a noise-abatement function, a noise- abatement value of the proposed trajectory …(“…route planner module 1410 is configured to select the route including the smallest estimated acoustic signature for the selected vehicle as the optimal or preferred route, and present such route to the user (via display 120). In another embodiment, route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along with the respective values for each route to the user (via display 120)” (emphasis added), see col.4, particularly lines 1-9);
determining, by the flight planning system, a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory (“…route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along 
Cornett et al. does not expressly recite the claimed
wherein the aerial location corresponds to a waypoint along a proposed trajectory.
However, the use of waypoints is conventional in the art, as seen in Beckman et al. (2018/0286372), who teaches determining a transit plan for an aerial vehicle, where the transit plan comprises waypoints between locations (wherein the aerial location corresponds to a waypoint along a proposed trajectory see P[0084]), and where a predicted noise of the aerial vehicle at a waypoint may be determined (Beckman et al.; see P[0095], also see P[0094] and P[0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beckman et al., and wherein the aerial location corresponds to a waypoint along a proposed trajectory, as rendered obvious by Beckman et al., in order to determine if humans or animals “may be adversely affected by the emission” of a predicted noise from an aerial vehicle (Beckman et al.; see P[0095]).
Cornett et al. does not expressly recite the claimed
determining, by the flight planning system, an operational value of the proposed trajectory
and the bolded portions of the claimed
 and the operational value,
and Cornett et al. also does not expressly recite the claimed
transmitting, by the flight planning system to the aerial vehicle using a communication interface of the flight planning system, the flight plan for use in navigating the aerial vehicle.
However, Cornett et al. does teach selecting and presenting routes (“…route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along with the respective values for each route to the user (via display 120)” (emphasis added), see col.4, particularly lines 1-9).
Also, the Examiner notes that Cornett et al. does teach what may be considered an “operational value” such as the noise generated by a vehicle when it is in operation (“…the data stored in platform module 1310 is a profile of the noise generated by or the noise emissions of the vehicle(s) during operation” (emphasis added), see col.2, particularly lines 37-50 and “…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions” (emphasis added), see col.3, particularly lines 44-67).
Beaurepaire et al. (2021/0012669) teaches determining the noise volume received on the ground from an aerial vehicle based on flight data such as flight speed, which is equivalent to data of an “operational value”, where this data is determined for specific geographic areas where the aerial vehicle is in flight and for geographic areas under a route of the aerial vehicle (Beaurepaire et al.; “In one embodiment, the real-time data module 303 uses external sensor data to determines the vehicle noise characteristic of the aerial vehicle, such as a noise volume received on the ground. In another embodiment, the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with weather conditions (e.g., a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), characteristics of the aerial vehicle, flight data (e.g., a flight speed, climb and descent rates, an engine power, a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), etc.”, see P[0043] and “…the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”, see P[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Beaurepaire et al., and to determine, by the flight planning system, an operational value of the proposed trajectory, and to determine, by the flight planning system using a noise-abatement function, a noise-abatement value of the proposed trajectory based at least on the perceived noise at the surface location 

Regarding Claim 19, Cornett et al. teaches the claimed flight planning method of claim 18, further comprising determining, by the flight planning system using the noise-abatement function, an additional noise-abatement value of an additional trajectory for the aerial vehicle, wherein determining the flight plan comprises selecting the proposed trajectory rather than the additional trajectory for inclusion in the flight plan based on the noise-abatement value being greater than the additional noise-abatement value (“…route planner module 1410 is configured merge the terrain data and the current weather conditions data into each of the possible routes and estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67 and “…route planner module 1410 is configured to select two or more routes having relatively small estimated acoustic signatures for the selected vehicle and present such routes along with the respective values for each route to the user (via display 120)” (emphasis added), see col.4, particularly lines 1-9).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cornett et al. (8,036,821) in view of Beaurepaire et al. (2021/0012669) further in view Salleh et al. (S. A. Salleh, Z. A. Latif, W. M. N. W. Mohd and A. Chan, "Air quality parameters dependency of remotely-sensed albedo," 2012 IEEE 8th International Colloquium on Signal Processing and its Applications, 2012, pp. 373-377, doi: 10.1109/CSPA.2012.6194752).

Regarding Claim 3, Cornett et al. does not expressly recite “albedo data that is indicative of a thermal plume” as in the claimed flight planning system of claim 1, wherein the environmental features of the environment comprise albedo data that is indicative of a thermal plume, and wherein the acoustic model system is configured to: predict a location and strength of the thermal plume using the albedo data; and estimate propagation of the acoustic noise from the aerial location to the surface location based on the location and strength of the thermal plume.
However, the claimed “predict” is interpreted to be equivalent to simply a determination, where the Examiner notes that no time frames for any prediction are claimed. Also, the disclosure does not appear to describe some particular time frame or time period that is used when predicting a “location and strength of the thermal plume”, therefore, this confirms that the prediction is simply a determination, which is the interpretation used for this claim rejection by the Examiner.
estimate propagation of the acoustic noise” as claimed (“Atmospheric conditions module 1340 comprises data 1345 representing a model of the current weather conditions of the geographic area(s) stored in map module 1320. The data may represent the wind velocity and direction, air temperature, air density, air pressure, turbulence, humidity, precipitation, water temperature, water current velocity and direction, depth of water, and/or any other condition that may amplify, dampen, block, and/or propagate sound emitted from a vehicle. Similar to terrain module 1330, each atmospheric condition is assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound emitted from a vehicle”, see col.3, particularly lines 16-36, and “…estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67).
Furthermore, to relate albedo data with a temperature such as an ambient or air temperature is conventional in the art, as seen in Salleh et al. ("Air quality parameters dependency of remotely-sensed albedo”) (Salleh et al.; see at least Table 1 of section “A” and the values for “Percentage Albedo”, and see section “B” and the corresponding teachings of relating albedo values to temperature). Therefore, a person having ordinary skill in the art would find it obvious to modify Cornett et al. with the teachings of Salleh et al. and to simply determine the location and strength or a “thermal plume” or an area of particular ambient temperature using “albedo data”, and to simply determine a propagation of sound based on such temperature data.




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Cornett et al. (8,036,821) in view of Beaurepaire et al. (2021/0012669) further in view of Lax et al. (8,868,345).

Regarding Claim 15, Cornett et al. does not expressly recite the claimed flight planning system of claim 14, wherein the weather data comprises three- dimensional temperature data, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the surface location based on the three-dimensional temperature data.
estimate propagation of the acoustic noise” as claimed (“Atmospheric conditions module 1340 comprises data 1345 representing a model of the current weather conditions of the geographic area(s) stored in map module 1320. The data may represent the wind velocity and direction, air temperature, air density, air pressure, turbulence, humidity, precipitation, water temperature, water current velocity and direction, depth of water, and/or any other condition that may amplify, dampen, block, and/or propagate sound emitted from a vehicle. Similar to terrain module 1330, each atmospheric condition is assigned a value or indicator based in its ability to amplify, dampen, block, and/or propagate sound emitted from a vehicle”, see col.3, particularly lines 16-36, and “…estimate the acoustic signature of the selected vehicle for each of the possible routes based on the acoustic profile of the selected vehicle and the values associated with the geological formations, the terrain characteristics, and the atmospheric conditions”, see col.3, particularly lines 44-67).
Furthermore, Lax et al. (8,868,345) teaches calculating an aircraft trajectory and the use of weather data, where the weather data may include “3-D real-time temperature and wind models” of an airspace (Lax et al.; see col.2, particularly lines 15-54 and 63-67, and col.3, particularly lines 1-12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cornett et al. with the teachings of Lax et al., and wherein the weather data comprises three- dimensional temperature data, and wherein the acoustic model system is configured to estimate propagation of the acoustic noise from the aerial location to the .



Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (2021/0012669).

Regarding Claim 1, Beaurepaire et al. teaches the claimed flight planning system for noise abatement, the flight planning system comprising:
a geographical information system configured to store environmental features of an environment (“…the system 100 (e.g., via an aerial vehicle routing platform 111) creates digital noise map data (e.g., stored in a geographic database 113) of ground level noise sources 107”, see P[0030] and “…the aerial vehicle 101 may determine contextual information such as wind and weather conditions in route…”, see P[0071], also see “The routing module 305 retrieves environmental sound map data for a geographic area…The routing module 305 determines a vehicle sound characteristic of the aerial vehicle. The routing module 305 generates a route for the aerial vehicle over the geographic area based on the relative sound impact of the aerial vehicle while operating over the geographic area…The relative sound impact is computed based on the vehicle sound characteristic relative to the existing sound levels of the ;
an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location (“…the real-time data module 303 determines a vehicle noise characteristic of the aerial vehicle. By way of example, the noise characteristics of the aerial vehicle include characteristics of the noise emitted by the aerial vehicle, such as a noise volume defined by a sphere of given radius from the aerial vehicle as it is flying at a given height”, see P[0043]), wherein the acoustic model system is configured to estimate the perceived noise based on the environmental features of the environment (“…the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with weather conditions…”, see P[0043], also see “The routing module 305 retrieves environmental sound map data for a geographic area…The routing module 305 determines a vehicle sound characteristic of the aerial vehicle”, see P[0060]);
an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle (“In one embodiment, the real-time data module 303 uses external sensor data to determines the vehicle noise characteristic of the aerial vehicle, such as a noise volume received on the ground. In another embodiment, the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with flight speed, climb and descent rates, an engine power, a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), etc.” (emphasis added), see P[0043] and “…the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”, see P[0046]);
a flight plan processing system configured to: determine, using a noise-abatement function, a noise-abatement value of [[a]] the proposed trajectory and the operational value, and determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory (“The routing module 305 generates a route for the aerial vehicle over the geographic area based on the relative sound impact of the aerial vehicle while operating over the geographic area…The relative sound impact is computed based on the vehicle sound characteristic relative to the existing sound levels of the environmental music map data for portions of the geographic area under the route of the aerial vehicle” (emphasis added), see P[0060] and “…generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area”, see Abstract and P[0028]-P[0029]); and
an output system comprising a communication interface configured to transmit the flight plan to the aerial vehicle for use in navigating the aerial vehicle (“After generating the route, the routing module 305 can provide the route to the 
Beaurepaire et al. does not expressly recite the claimed
wherein the operational value is inversely proportional to the noise-abatement value.
However, this limitation is an obvious design choice in view of Beaurepaire et al., a person having ordinary skill in the art would find it obvious to have some value representing noise on the ground to having some mathematical relationship to an “operational value” of an aerial vehicle generating noise, such as by relating a value representing aerial vehicle speed and therefore engine power to a value representing resulting noise experienced on the ground, as this would be simple obvious design choices to implement a concept using such numbers and relationship on a computer system using numbers.
Furthermore, an inverse proportion would also be an obvious choice of a mathematical relationship, as clearly if some value representing noise generated by an aerial vehicle, such as speed/engine power, changes in value, one would expect that a computer should then change in an opposite manner whatever value represents a noisiness or level of comfort for a listener on the ground, to clearly represent the relationship between an increase in aerial vehicle noise and the undesirable resulting change in noise levels on the ground, where either increasing or decreasing in a value 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Beaurepaire et al., and wherein the operational value is inversely proportional to the noise-abatement value, in order to provide for “routing an aerial vehicle based on a relative noise impact” (see P[0002]).

Regarding Claim 14, Beaurepaire et al. teaches the claimed flight planning system for noise abatement, the flight planning system comprising:
a weather model system configured to obtain weather data for an environment (“…the system 100 (e.g., via an aerial vehicle routing platform 111) creates digital noise map data (e.g., stored in a geographic database 113) of ground level noise sources 107”, see P[0030] and “…the aerial vehicle 101 may determine contextual information such as wind and weather conditions in route…”, see P[0071], also see “The routing module 305 retrieves environmental sound map data for a geographic area…The routing module 305 determines a vehicle sound characteristic of the aerial vehicle. The routing module 305 generates a route for the aerial vehicle over the geographic area based on the relative sound impact of the aerial vehicle while operating over the geographic area…The relative sound impact is computed based on the vehicle sound characteristic relative to the existing sound levels of the environmental music map data for portions of the geographic area under the route of the aerial vehicle”, see P[0060]);
an acoustic model system configured to estimate perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location (“…the real-time data module 303 determines a vehicle noise characteristic of the aerial vehicle. By way of example, the noise characteristics of the aerial vehicle include characteristics of the noise emitted by the aerial vehicle, such as a noise volume defined by a sphere of given radius from the aerial vehicle as it is flying at a given height”, see P[0043]), wherein the acoustic model system is configured to estimate the perceived noise based on the weather data for the environment (“…the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with weather conditions…”, see P[0043], also see “The routing module 305 retrieves environmental sound map data for a geographic area…The routing module 305 determines a vehicle sound characteristic of the aerial vehicle”, see P[0060]);
an aerial vehicle model system configured to estimate an operational value of the aerial vehicle for a proposed trajectory of the aerial vehicle (“In one embodiment, the real-time data module 303 uses external sensor data to determines the vehicle noise characteristic of the aerial vehicle, such as a noise volume received on the ground. In another embodiment, the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with weather conditions (e.g., a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), characteristics of the aerial vehicle, flight data (e.g., a flight speed, climb and descent rates, an engine power, a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), etc.” (emphasis added), see P[0043] and “…the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”, see P[0046]);
a flight plan processing system configured to: determine, using a noise-abatement value function, a noise-abatement value of [[a]] the proposed trajectory and the operational value, and determine a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory (“The routing module 305 generates a route for the aerial vehicle over the geographic area based on the relative sound impact of the aerial vehicle while operating over the geographic area…The relative sound impact is computed based on the vehicle sound characteristic relative to the existing sound levels of the environmental music map data for portions of the geographic area under the route of the aerial vehicle” (emphasis added), see P[0060] and “…generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area”, see Abstract and P[0028]-P[0029]); and
an output system comprising a communication interface configured to transmit the flight plan to the aerial vehicle for use in navigating the aerial vehicle (“After generating the route, the routing module 305 can provide the route to the aerial vehicle. For example, the generated route or multiple candidate routes can be transmitted to the aerial vehicle or a device of the aerial vehicle operator (e.g., UE 123 
Beaurepaire et al. does not expressly recite the claimed
wherein the operational value is inversely proportional to the noise-abatement value.
However, this limitation is an obvious design choice in view of Beaurepaire et al., a person having ordinary skill in the art would find it obvious to have some value representing noise on the ground to having some mathematical relationship to an “operational value” of an aerial vehicle generating noise, such as by relating a value representing aerial vehicle speed and therefore engine power to a value representing resulting noise experienced on the ground, as this would be simple obvious design choices to implement a concept using such numbers and relationship on a computer system using numbers.
Furthermore, an inverse proportion would also be an obvious choice of a mathematical relationship, as clearly if some value representing noise generated by an aerial vehicle, such as speed/engine power, changes in value, one would expect that a computer should then change in an opposite manner whatever value represents a noisiness or level of comfort for a listener on the ground, to clearly represent the relationship between an increase in aerial vehicle noise and the undesirable resulting change in noise levels on the ground, where either increasing or decreasing in a value representing ground noise levels are interchangeable operations, so long as the relationship is clear to a designer of the system utilizing the computer.
.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (2021/0012669) in view of Beckman et al. (2018/0286372).

Regarding Claim 18, Beaurepaire et al. teaches the claimed flight planning method for noise abatement, the method comprising:
determining, by a flight planning system, a perceived noise at a surface location based on acoustic noise emitted by an aerial vehicle at an aerial location…(“…the real-time data module 303 determines a vehicle noise characteristic of the aerial vehicle. By way of example, the noise characteristics of the aerial vehicle include characteristics of the noise emitted by the aerial vehicle, such as a noise volume defined by a sphere of given radius from the aerial vehicle as it is flying at a given height”, see P[0043]), and wherein determining the perceived noise comprises estimating propagation of the acoustic noise from the aerial location to the surface location based on environmental features of [[the]] an environment or weather data for the environment (“…the real-time data module 303 estimates the ;
determining, by the flight planning system, an operational value of the proposed trajectory (“In one embodiment, the real-time data module 303 uses external sensor data to determines the vehicle noise characteristic of the aerial vehicle, such as a noise volume received on the ground. In another embodiment, the real-time data module 303 estimates the noise volume received on the ground by applying existing flight noise prediction algorisms on noise generation data collected on-board by the aerial vehicle in conjunction with weather conditions (e.g., a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), characteristics of the aerial vehicle, flight data (e.g., a flight speed, climb and descent rates, an engine power, a wind direction and a wind velocity, a temperature and a density of the atmosphere, etc.), etc.” (emphasis added), see P[0043] and “…the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle”, see P[0046]);
determining, by the flight planning system using a noise-abatement function, a noise-abatement value of the proposed trajectory and the operational value (“The routing module 305 generates a route for the aerial vehicle over the geographic area based on the relative sound impact of the aerial vehicle while ;
determining, by the flight planning system, a flight plan for the aerial vehicle based on the noise-abatement value of the proposed trajectory (“…generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area”, see Abstract and P[0028]-P[0029]); and
transmitting, by the flight planning system to the aerial vehicle using a communication interface of the flight planning system, the flight plan for use in navigating the aerial vehicle (“After generating the route, the routing module 305 can provide the route to the aerial vehicle. For example, the generated route or multiple candidate routes can be transmitted to the aerial vehicle or a device of the aerial vehicle operator (e.g., UE 123 via an application 125 for controlling the aerial vehicle 101) for selection or execution by the aerial vehicle”, see P[0061]).
Beaurepaire et al. does not expressly recite the claimed
wherein the aerial location corresponds to a waypoint along a proposed trajectory.
However, the use of waypoints is conventional in the art, as seen in Beckman et al. (2018/0286372), who teaches determining a transit plan for an aerial vehicle, where wherein the aerial location corresponds to a waypoint along a proposed trajectory see P[0084]), and where a predicted noise of the aerial vehicle at a waypoint may be determined (Beckman et al.; see P[0095], also see P[0094] and P[0096]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beaurepaire et al. with the teachings of Beckman et al., and wherein the aerial location corresponds to a waypoint along a proposed trajectory, as rendered obvious by Beckman et al., in order to determine if humans or animals “may be adversely affected by the emission” of a predicted noise from an aerial vehicle (Beckman et al.; see P[0095]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.